GIBSON, Chief Judge,
concurring.
In the interest of most expeditiously resolving this controversy, I wish to emphasize the Supreme Court’s holding in Chrysler Corp. v. Brown, 441 U.S. 281, 99 S.Ct. 1705, 60 L.Ed.2d 208 (1979), that the agency’s regulations do not insulate it from the prohibitions of the Trade Secrets Act, and the agency’s regulations do not constitute legislative authorization for release of information otherwise restricted by statute. Regrettably, remanding this case back to the agency is necessary because of the inadequacy of the administrative record, which we noted in our earlier opinion. General Dynamics Corp. v. Marshall, 572 F.2d 1211, 1218 (8th Cir. 1978). Obviously, the finding that compliance with the agency’s regulations would not render disclosure “authorized by law” within the meaning of 18 U.S.C. § 1905 does not diminish the need for a better administrative record. The legal basis and factual support for the agency action becomes more important in reviewing the agency’s determination.
Furthermore, I wish to reemphasize that this court does not provide guidance on the proper scope of the Trade Secrets Act in the present posture of this case because the issue may become moot upon the remand to the agency. Ante, at 236, n.2. We recognize, however, that in the context of disclosures that may arguably impair a company’s competitive position, it will be difficult to determine precisely which piece of information is necessary to complete the picture of that company’s operations that would allow a competitor to undermine the company. Because of this difficulty, I urge the agency to evaluate carefully the requested *237disclosure and recognize the legitimate concerns of General Dynamics.